Citation Nr: 0504430	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from November 1962 to 
December 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision.  The veteran filed a 
notice of disagreement in November 2001, the RO issued a 
statement of the case in April 2003, and the veteran filed a 
timely VA Form 9 in June 2003.


FINDINGS OF FACT

1.  The veteran separated his right shoulder during active 
duty in April 1965 and sought treatment for right shoulder 
pain through June 1965.

2.  The veteran has asserted that he has suffered from right 
shoulder pain and limitation of motion in the decades since 
separation, and has submitted a lay statement from his wife 
in support of this assertion.  

3.  In February 2001, a VA rheumatologist noted that the 
veteran had osteoarthritis of the right shoulder and 
concluded that this condition "may" have been the result of 
his in-service injury; in December 2002, a VA examiner 
concluded that the veteran's current right shoulder 
disability - acromioclavicular (AC) joint arthrosis and 
rotator cuff tear - was possibly related to his in-service 
injury. 

4.  There is an approximate balance of evidence on the 
question of whether the veteran's current right shoulder 
disability arises from his in-service right AC separation.  




CONCLUSION OF LAW

Service connection for a right shoulder disability, to 
include arthritis, is warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that he dislocated his right 
shoulder during active duty in the mid-1960s, that he has 
suffered from lingering pain and limitation of motion in his 
shoulder for over 30 years, and that he presently has a right 
shoulder disability arising from the in-service injury.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  

There is no allegation that the veteran aggravated (during 
active duty) a preexisting shoulder condition, so service 
connection on that basis is not at issue in this case.  38 
C.F.R. § 3.306.  Where chronicity of a disease is not shown 
in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  A veteran may also be granted service 
connection for arthritis, although not otherwise established 
as incurred in service, if the condition was manifested to a 
10 percent degree within one year following service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Finally, a veteran may establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d). 

At his November 1962 entrance examination, the veteran denied 
any history of arthritis, rheumatism, bone, joint or other 
deformity, or painful or "trick" shoulder.  Examination of 
the upper extremities was normal.  

In early April 1965, he apparently separated his AC joint and 
it was placed in a sling.  An x-ray suggested AC separation 
of some degree, although no dislocation or fracture was 
noted.  Later in April 1965, he sought outpatient treatment 
for right shoulder pain after "jumping up" in his rack.  
Examination revealed tenderness in the right AC area and the 
impression was recurrent AC separation.  The veteran 
continued to seek treatment for lingering right shoulder pain 
in May and June of 1965.  No specific findings concerning the 
right shoulder were made at his November 1966 separation 
examination or at a May 1969 examination for purposes of 
enlistment into the Reserves, however.

The veteran has submitted lay statements (both dated in 
August 1999) from two individuals who essentially verify that 
he injured his right shoulder in service.  In one statement, 
one individual wrote that he had been stationed with the 
veteran in service.  He did not know exactly how the 
veteran's injury happened, but he believed it was at the 
barracks where he slipped and fell.  The individual did 
remember driving the veteran to the base hospital and waiting 
to drive him back.  He also recalled that the veteran's arm 
was in a sling for quite some time after that.  Later, the 
veteran was still reporting trouble with his arm and possibly 
still had it in a sling.

In a separate statement, another individual wrote when he 
first met the veteran in late October 1965, he had his arm in 
a sling and was unsuccessfully attempting to get dressed.  
This individual apparently assisted the veteran that morning 
and on subsequent mornings.  The individual did not remember 
how the veteran injured his shoulder or how long it took to 
heal.

No specific findings concerning the right shoulder were made 
at the veteran's November 1966 separation examination or at a 
May 1969 examination for purposes of enlistment into the 
Reserves.  In fact, there has been no evidence submitted that 
the veteran was diagnosed as having or treated for a right 
shoulder disability, including arthritis, for years after 
separation.  In a February 1999 statement, the veteran stated 
that he did have right shoulder symptoms during this post-
service period, but that they were not severe enough to 
compel him to seek treatment.  

In a February 1999 letter, the veteran's spouse wrote that 
she first met him in the fall of 1965.  He apparently told 
her of his injured right shoulder at that time.  After they 
were married the following year, she noticed that he had 
difficulty swimming because of his right shoulder.  She 
noticed a bump on his shoulder after that.  When their 
children were old enough for sports and swimming, the veteran 
was apparently limited in what he could do with them because 
of his right shoulder.  She also stated that his shoulder 
symptoms continued at present and had actually worsened.

In a May 1998 letter, a private physician wrote that he had 
treated the veteran since March 1989 for post-traumatic 
osteoarthritis of the left knee and intermittent back pain.  
No mention was made of any shoulder disability.

The report of a January 1994 private examination reveals that 
the veteran complained of pain from post-traumatic 
osteoarthritis.  His pain symptoms seemed focused on his left 
knee, although the private physician also noted some pain at 
the limits of the range of motion of shoulders.

The veteran was seen by a VA rheumatologist in an outpatient 
setting in February 2001.  He reported having right shoulder 
pain and said he had hurt it in service.  Following an 
examination, the impressions included right shoulder pain, 
osteoarthritis, and possible rotator cuff injury.  The 
rheumatologist also noted that this condition "may be the 
result from injury in service 1960s."  

At a December 2002 VA examination, the veteran recounted how 
he had sustained a right shoulder AC separation after a fall 
in service and he detailed his current symptoms of pain and 
an inability to perform overhead activities.  The examiner, 
who had reviewed the claims file, noted that the veteran had 
had at least a grade 2 AC separation.  Radiographs revealed 
significant arthrosis of the AC joint as well as early 
degenerative changes of the glenoid and the head of the 
humerus.  There was no significant proximal migration of the 
humeral head suggestive of a chronic massive rotator cuff 
tear.  The examiner's impressions were moderate to severe AC 
joint arthrosis status post previous AC separation, and 
rotator cuff tear.  The examiner also included the following 
text in his report:

It is impossible to ascertain whether or 
not this condition is a direct result of 
his fall in his outstretched arm with his 
AC separation.  It is not common for a 
massive cuff tear to occur with AC 
separation but it certainly has been 
reported.  There is no documentation that 
I can find in this C-file as to rotator 
cuff exam and strength at the time of his 
exam at the time of his fall.  However, 
given his long-standing history of pain, 
it is possible [that] he has lived with a 
partial to full thickness cuff tear since 
the original fall.

The evidence relating to this claim for service connection is 
mixed.  There is no question that the veteran injured and 
sought treatment for his right shoulder while on active duty.  
This injury appears to have resolved completely by the time 
of his separation and, by his own admission, he did not seek 
treatment for right shoulder symptoms for decades thereafter.  
Indeed, the earliest medical record containing a reference to 
shoulder symptoms is dated in January 1994, over 25 years 
after separation.  The veteran has nevertheless stated that 
his right shoulder pain and limitation of motion lingered 
after service, and he has submitted a lay statement from his 
spouse to help corroborate this assertion.

There is evidence (including radiological) that the veteran has a 
current right shoulder disability which includes arthritis, AC 
joint arthrosis, and rotator cuff tear.  The claims file also 
includes opinions from two VA physicians suggesting that the 
current condition either may or possibly began with his in-
service injury.  In themselves, these opinions are too 
speculative to provide a particularly strong foundation to grant 
service connection for a right shoulder disability.  However, 
when viewed in combination with the veteran's service medical 
record entries, the written statements about his post-service 
right shoulder symptoms, and the objective evidence of a right 
shoulder disability as early as 1994 and continuing to present, 
the Board is satisfied that there is an approximate balance 
between positive and negative evidence in this case, and must 
therefore give the benefit of the doubt to the veteran.  38 
U.S.C.A. § 5107.  Service connection for a right shoulder 
disability, to include arthritis, is granted.  

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error). 

   
ORDER

Service connection for a right shoulder disability, to 
include arthritis, is granted.  




 	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


